IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 72727-3-1
                     Respondent,
                                                 DIVISION ONE
      v.



JESSE MEJIA,                                     UNPUBLISHED OPINION

                    Appellant.                   FILED: October 17. 2016

      Spearman, J. — After deputies from the Skagit County Sheriff's Office

found automobiles in various states of dismemberment on the property where

Jesse Mejia allegedly had been staying, Mejia was charged and convicted of four

counts of possession of stolen motor vehicles. On appeal, Mejia argues that the

search of the property was unlawful, because the deputies had neither valid

permission nor authority of a valid warrant to enter the area surrounding a barn,

look inside the barn through openings in the walls, search inside the barn or

inside a nearby trailer. He also argues that the State failed to meet its burden of

proving every element of the crimes charged and that the trial court abused its

discretion by excluding two of his witnesses. We find no error and affirm the

convictions but because the parties agree an error occurred in calculating Mejia's

offender score, we remand for resentencing.
No. 72727-3-1/2


                                       FACTS


        William Everett rented a house on Douglas and Norma Rex's property,

located at 17108 SR 20, Burlington, Washington. Along with the house, the

property also included a barn with an attached shed, a plot of farmland, and a

storage area for old silage. Everett kept a trailer and a couple of nonfunctioning

cars on the property. His lease did not include use of the barn or the attached

shed.


        Everett had given Jesse Mejia permission to stay in his trailer for a couple

of months. Soon Everett began to see more cars left on the property, including

some that were "torn apart," and either missing bodies or parts. Verbatim Report

of Proceedings (VRP) at 71. On November 12, 2013, the Skagit County Sheriff's

Department received information about a stolen vehicle and a chop shop on SR

20 near Avon Allen Road. The informant told the sheriff there were two stolen

Hondas and a stolen GMC van inside the barn and that Mejia had been chopping

cars and grinding off the vehicle identification numbers (VIN).

        Deputy Wilhonen contacted Rex before going to the property. Rex

informed Deputy Wilhonen that William Everett was renting the property and that

he may have friends staying there as well. Rex also indicated that "the barn was

not part of the lease, there should not be anyone there, and it should also be

empty of any cars or other items." Clerk's Papers (CP) at 40. It is undisputed that

Everett also gave the deputies permission to come onto the property.

        Deputy Wilhonen and Deputy Moses walked around the outside of the

barn and looked at the cars on the cement area near the barn. The deputies
No. 72727-3-1/3


discovered a red Acura Integra that had been dismantled and taken apart. A

check of the VIN indicated that it had been reported as stolen. The deputies

could see other vehicles inside the barn by looking through holes in the walls.

One of the vehicles near an opening, a 1992 Honda Accord, had been cut in half.

The deputies were able to see the VIN on the firewall and discovered that the

vehicle had been reported stolen. There was also a GMC Safari van visible from

the outside. After recording and running the plate number, the deputies learned

that it had also been reported stolen.

       Deputy Wilhonen contacted Rex again and obtained his written permission

to enter the barn. The following day, November 13, 2013, the deputies obtained a

search warrant for the house, the barn, the attached shed, and the trailer. Inside

the barn they found another vehicle, a 1990 Honda Accord, also reported as

stolen. Inside the trailer they found identity documents for different persons,

including Everett's driver's license, tax documents, and mail. jd. at 137-139.

       Mejia was arrested and charged with four counts of possession of a stolen

motor vehicle and one count of identity theft in the second degree. Mejia moved

to suppress the evidence found in the trailer and inside and around the barn. By

agreement of the parties, the trial court considered only the affidavit in support of

the search warrant request and the briefs in support of and in opposition to the

motion. The court found that Everett had the authority to consent, and did

consent, to the deputies' initial entry onto the property. Thus, it found the

deputies' presence on the property was lawful, and any observations made while

on the property, including those obtained by peering through openings in the

                                          3
No. 72727-3-1/4


shed, were also lawful. As a result, the court concluded that the inclusion of

those observations in the affidavit in support of the search warrant did not taint

the warrant or the evidence obtained thereby. Accordingly, it denied Mejia's

motion.1

        At trial, Mejia sought to offer additional witnesses after the first day of

testimony to impeach and rebut Everett's testimony that his van had been stolen.

The trial court instructed Mejia's counsel to provide the State with access to

those witnesses. When two of the witnesses refused to speak with the State's

attorney or provide information about their testimony, the State moved to exclude

them. The trial court excluded the two witnesses because the State had not been

given timely notice and declined to delay the trial further.

        Mejia was found guilty on all four counts of possessing a stolen motor

vehicle. The trial court granted Mejia's motion to dismiss the identity theft charge.

At sentencing, the State calculated Mejia's offender score and submitted a

statement of criminal history. Mejia was sentenced to 50 months of confinement.

                                          DISCUSSION

        When reviewing a trial court's denial of a suppression motion, we review

findings of fact for substantial evidence. State v. Hill, 123 Wash. 2d 641, 644, 870
P.2d 313 (1994). Substantial evidence exists where there is a sufficient quantity

of evidence in the record to persuade a fair-minded, rational person of the truth of




        1The trial court also found that Mejia lacked standing to challenge the initial entry onto
the property and the search of the barn. It is not necessary to resolve this question, however,
because even assuming Mejia has standing, his challenge to the legality of the searches fails.
No. 72727-3-1/5


the finding. Id. Any unchallenged findings of fact are verities on appeal. State v.

Homan, 181 Wash. 2d 102, 105-06, 330 P.3d 182 (2014) (reversed and remanded.

141 Wash. App. 759, 364 P.3d 839 (2015)). We review conclusions of law de novo.

Id,

                                   Authority to Consent

       Mejia argues that the deputies conducted an unlawful search when they

entered the portions of the property near and around the barn and looked into the

barn through the holes in the walls. He contends that the deputies were

trespassing because they did not have the owner's consent before entering the

area around the barn. Id. According to Mejia, the tenant had no authority to

consent to a search of the barn or the area surrounding it. Thus, he argues that

the observations of the vehicles in and around the barn were unlawfully obtained.

He further argues that because the affidavit in support of the search warrant

relied on this evidence to establish probable cause, the warrant that issued was

tainted and any evidence seized pursuant to the warrant should have been

suppressed.

       It is well established that if information contained in an affidavit of probable

cause was obtained by an unconstitutional search, that information may not be

used to support the warrant. State v. Ross, 141 Wash. 2d 304, 311, 4 P.3d 130

(2000). Article I, section 7 of the Washington Constitution provides that "[n]o

person shall be disturbed in his private affairs, or his home invaded, without

authority of law." State v. Hendrickson. 129 Wash. 2d 61, 70, 917 P.2d 563 (1996).

Under this provision, the warrant requirement is especially important, as it is the
No. 72727-3-1/6


warrant that provides the requisite "'authority of law.'" State v. Ladson, 138
Wash. 2d 343, 350, 979 P.2d 833 (1999) (quoting City of Seattle v. Mesiani, 110
Wash. 2d 454, 457, 755 P.2d 775 (1988)). Exceptions to the warrant requirement

are to be "'jealously and carefully drawn.'" State v. Reichenbach, 153 Wash. 2d 126,

131, 101 P.3d 80 (2004) (quoting Hendrickson. 129 Wash. 2d at 72). The burden of

proof is on the State to show that a warrantless search or seizure falls within one

of the exceptions to the warrant requirement. State v. Acrev, 148 Wash. 2d 738,

746, 64 P.3d 594 (2003) (citing State v. Kinzv. 141 Wash. 2d 373, 382, 5 P.3d 668

(2000)). Article I, section 7 of the Washington Constitution also provides greater

protection of individual privacy than the Fourth Amendment. State v. Jackson,

150 Wash. 2d 251, 259, 76 P.3d 217 (2003).

        Consent to search is a recognized exception to the warrant requirement.

State v. Thompson, 151 Wash. 2d 793, 803, 92 P.3d 228 (2004) (citing State v.

Walker, 136 Wash. 2d 678, 682, 965 P.2d 1079 (1988)). It is the State's burden to

establish that consent was lawfully given. Id. The State must show that (1) the

consent was voluntary, (2) the person consenting had the authority to consent,

and (3) the search must not exceed the scope of the consent.2 Id. Mejia does not

dispute that Everett had authority to permit the deputies to enter the property and

search the residence, but he claims that the barn and its surrounding area were

beyond the scope of that authority. He provides no basis for this restriction other


        2 CrR 3.6 governs motions to suppress evidence in criminal trials; review of this issue is
therefore confined to the evidence before the trial court at the suppression hearing. Mejia argues
that the State improperly relies on testimony presented at trial to show consent. The State cites to
trial testimony in its brief but also cites the affidavit in support of the warrant.
No. 72727-3-1/7


than the fact that Everett did not have access to the barn or the shed. The trial

court found that the area around the barn was within Everett's consent because

"there is no indication that he was limited in his access to the land outside the

barn." CP at 9. Mejia cites nothing in the record that disputes this finding. We

agree with the trial court that Everett's consent to search the property included

the areas around the barn.


       Mejia next argues that the deputies exceeded the scope of the consent

when they looked inside the barn through holes in the walls. He contends that the

officers were required to get Rex's consent prior to looking inside the barn, and

they failed to do so. We disagree. United States v. Hufford, 539 F.2d 32 (1976)

(cert, denied. 429 U.S. 1002, 97 S. Ct. 533, 50 L Ed. 2d 614 (1976), overruled in

part on other grounds by U.S. v. Jones, 132 S. Ct. 945, 181 LEd.2d 911 (2012))

and State v. Bobic, 140 Wash. 2d 250, 996 P.2d 610 (2000) are instructive.

       In Hufford, government agents entered the rental unit adjacent to the

defendant's, with that renter's permission, and observed the drug manufacturing

materials and equipment from a crack in the wall. Id. at 33. The Ninth Circuit

affirmed that the view of the defendant's property from the adjacent stall was

"permissible" because "he observed what was in plain view and did not trespass."

jd at 35 (citing Harris v. United States, 390 U.S. 234, 85 S. Ct. 992, 19 L. Ed. 2d
1067 (1968)). In Bobic, contents of the defendant's storage unit were observed

from an adjacent unit through a small hole in the wall. Our state supreme court

found that "the detective was lawfully inside the adjoining unit because the

manager had given him permission to enter," and that the observations "were
No. 72727-3-1/8


made without extraordinary or invasive means and could be seen by anyone

renting the unit." Bobic, 140 Wash. 2d at 259.

       Here, the deputies similarly observed the vehicles and obtained at least

one VIN number and a license plate number through openings in the walls,

without trespassing or using extraordinary or invasive means. We agree with the

trial court that because the vehicles were in plain view, the observations were not

unlawfully obtained. The inclusion of the evidence in the affidavit to establish

probable cause for issuance of the warrant was not improper and the denial of

Mejia's suppression motion was not error.

                                  Probable Cause


       Mejia argues that the officers did not have probable cause to search the

trailer for evidence because its only connection to the stolen vehicles was

proximity. He also argues probable cause is lacking because the affidavit "did not

claim that it would be common for people to store motor vehicle parts in their

home." Br. of Appellant at 20. Again, we disagree.

       A search warrant may only issue upon determination of probable cause.

State v. Thein, 138 Wash. 2d 133, 140, 977 P.2d 582 (1999). Review of a

determination of probable cause is de novo. State v. Neth, 165 Wn.2d 177,182,

196 P.3d 658 (2008). The existence of probable cause is to be evaluated on a

case-by-case basis. Thein, 138 Wash. 2d at 149. Facts that would not support

probable cause when standing alone can support probable cause when viewed

together with other facts. State v. Garcia. 63 Wash. App. 868, 875, 824 P.2d 1220

(1992). The application for a search warrant must be judged in the light of

                                          8
No. 72727-3-1/9


common sense, resolving all doubts in favor of the warrant. State v. Partin, 88
Wash. 2d 899, 904, 567 P.2d 1136 (1977) (citing United States v. Ventresca. 380
U.S. 102, 88 S. Ct. 741, 13 L Ed. 2d 684 (1965)).

       Probable cause exists if the affidavit "sets forth facts and circumstances

sufficient to establish a reasonable inference that the defendant is probably

involved in criminal activity and that evidence of the crime can be found at the

place to be searched." Thein, 138 Wash. 2d at 140 (citing State v. Cole, 128 Wash. 2d
262, 286, 906 P.2d 925 (1995)). Accordingly, "'probable cause requires a nexus

between criminal activity and the item to be seized, and also a nexus between

the item to be seized and the place to be searched.'" jd. (quoting State, v Goble,

88 Wash. App. 503, 509, 945 P.2d 263 (1997). A valid finding of probable cause

requires more than mere suspicion or personal belief that evidence of a crime will

be found in the area to be searched. State v. Neth, 165 Wash. 2d at 182.

       Mejia argues that there is no nexus connecting the stolen vehicles and the

trailer, because no vehicles would fit in the trailer, and only its proximity to the

barn would suggest that it might contain parts and accessories. Citing State v.

Kellev, 52 Wash. App. 581, 586, 762 P.2d 20 (1988), he argues that "[fjinding

stolen property on a parcel of property does not license police to go on fishing

expeditions inside residences on that corresponding parcel of property." Br. of

Appellant at 20. In Kellev, the affidavit included only observations about the two

garages and barn on the property, not the home. The court rejected the State's

argument that because the affidavit established probable cause to search the

outbuildings, there was also probable cause to search the residence. ]d_, at 586-

                                           9
No. 72727-3-1/10


87. Mejia also cites State v. Gebaroff, 87 Wash. App. 11, 12, 939 P.2d 706 (1997),

where probable cause to search a mobile home did not extend to the travel

trailer, because the two were not under the same person's control. But these

cases are inapposite.

       Here, there was sufficient connection among Mejia, the trailer, and the

crimes under investigation to establish probable cause for the warrant. The

affidavit indicated that no persons or vehicles were permitted in the barn;

however, vehicles identified as stolen were found in various states of

disassembly in and around the barn. An electrical cord was "running from the

inside of the barn to a trailer with a blue tarp over the roof parked outside of the

barn," indicating that the person using the barn was also using the trailer. CP at

59. The affidavit also stated that the trailer had a license plate number but no

DOL record for such a number. Mejia had been seen coming and going from the

property and had previously given the property's address as his residence.

Taken together, these facts provide sufficient nexus between the trailer and

evidence related to the stolen and dismantled vehicles. The trial court did not err

when it denied Mejia's motion to suppress on this ground.

                            Sufficiency of the Evidence

       Mejia points out that the to-convict instruction given in this case, without

objection by the State, included as an element of the crime of possessing a

stolen motor vehicle that "the defendant knowingly received, retained,

possessed, concealed and/or disposed of a stolen motor vehicle...." CP at 24-27.

(See also RCW 9A.56.140(1) defining "possessing stolen property.") Relying on

                                          10
No. 72727-3-1/11


State v. Haves, 164 Wash. App. 459, 477, 262 P.3d 538 (2011) and State v. Lillard,

122 Wash. App. 422, 93 P.3d 969 (2004), Mejia argues that as a result, under the

law of the case doctrine, the State assumed the additional burden of proving

each alternative definition of the crime. He also contends that the State's

evidence was insufficient to prove each alternative, specifically, that he

concealed and/or disposed of all of the vehicles. In its briefing to this court, the

State agrees that under Haves and Lillard, it is required to prove each alternative,

but it disputes that the evidence is insufficient.3

        Sufficiency of the evidence considers whether there was enough evidence

proffered from which a jury could find beyond a reasonable doubt that

the elements of the crime had been proved. State v. Berg, 181 Wash. 2d 857, 872,

337 P.3d 310 (2014). "'A claim of insufficiency admits the truth of the State's

evidence and all inferences that reasonably can be drawn therefrom.'" State v.

Thomas, 150 Wash. 2d 821, 874, 83 P.3d 970 (2004) (quoting State v. Salinas. 119
Wash. 2d 192, 201, 829 P.2d 1068 (1992)). Credibility determinations are for the

trier of fact and not subject to review. State v. Camarillo, 115 Wash. 2d 60, 71, 794
P.2d 850 (1990).

        Mejia's claim that the evidence is insufficient to establish that he

concealed and/or disposed of vehicles at issue in this case is not well taken.


       3 In a statement of additional authority, the State cites State v. Makekau, 194 Wash. App.
407, 378 P.3d 577 (2016), decided after oral argument in this case. Makekau holds that even
when included in the to-convict instruction, each alternative definition to "possession of stolen
property" need not be proven so long as the alleged conduct "satisfied one of the disjunctive
terms-received or possessed or concealed or disposed of the stolen vehicle." Jd. at 420. Because
neither party had an opportunity to address the applicability of Makekau to this case, we do not
address it here.

                                                 11
No. 72727-3-1/12


There is sufficient evidence in the record that the vehicles had all been "disposed

of,"4 including testimony that each had been dismantled, had parts missing,

and/or had been trashed inside. (See VRP (10/28/14) at 44-46, 53-55, 101, 110,

111-113, 119, 124). For example, Everett observed that the cars appearing on

the property were "torn apart," "[l]ike they would take parts off the car," and

"[s]ome of the bodies were gone too." IdL at 71. Deputy Moses testified that there

was "a Honda Acura, a GMC van,... and... one or two other Honda type

vehicles," that "looked to be cut up and dismantled, and some of them had been

- just parts inside the barn." Id. at 110.

        Counts I and II pertained to one 1992 Honda Accords, License No.

AFM8003, the other 1990, License No. 287WFO. CP at 7-8; 24-25. Trooper

Giddings testified that his report showed that the 1990 Honda Accord was "cut in

half and the roof section was removed." VRP (10/28/14) at 101. While looking

into the barn from the opening, Deputy Wilhonen saw that "there was a vehicle

right near that opening that was cut in half, and basically it was all that was left

was the firewall. . . ." Id. at 44. Detective Walker testified that inside the barn



        "Both parties include portions of the following definition in their briefs:

         1 a : to place, distribute, or arrange esp. in an orderly or systematic way (as
        according to a pattern)... b : to apportion or allot (as to particular purposes)
        freely or as one sees fit... 2 a : to transfer into new hands or to the control of
        someone else (as by selling or bargaining away): relinquish, bestow ... b (1): to
        get rid of: throw away : discard ... (2): to treat or handle (something) with the
        result of finishing or finishing with ... : complete, dispatch . . . c : destroy.
        Webster's Third New International Dictionary, 654 (1993).

Br. of Appellant at 26; Br. of Respondent at 27. Mejia urges us to apply a very narrow definition of
"disposed of - specifically, to "transfer into new hands or to the control of someone else," citing
Haves as controlling authority. Br. of Appellant at 26. But Hayes is inapposite because there, the
parties agreed to use that particular definition. The record reveals no such agreement in this
case.

                                                   12
No. 72727-3-1/13


there was "another Honda near the corner that was completely dismantled." Id. at

113.

        Regarding the vehicle involved in count III, the Blue GMC Safari, License

No. 770XJU (CP 8; 26), Detective Walker testified that it "was in pretty complete

order," but that "it was obviously missing a battery." VRP (10/28/14) at 88. On the

other hand, the owner testified that "it had been pretty much destroyed." She said

there was "a hole in the gas line. It was totally trashed inside. There had been

dogs staying in it, and there was dog droppings all over that van, and it was just

not drivable." Id. at 119. She also testified that the dashboard was damaged and

part of it "was missing." jd. at 124.

        Finally, count IV was the red Acura Integra, License No. AFM8261.

Deputy Wilhonen testified that outside the barn there was "a red Acura that had

been dismantled and taken apart." VRP (10/28/14) at 44. Detective Sigman

testified that there was "a red Acura outside that was stolen and stripped, no

license plate recovered." Id. at 167. We find the evidence in the record more than

sufficient to support a finding that Mejia "disposed of all four of the vehicles.

        Along the same lines, Mejia argues that there was also insufficient

evidence that he "concealed" the Acura Integra because it was found out in the

open.5 The word "conceal" is not defined in RCW 9A.56.140. But its ordinary



        5 In his initial brief, Mejia identifies one ofthe Honda Accords as having been located
outside of the barn. The State argues that this contention is not supported by the record-both of
the Honda Accords were identified as being located in the barn. Mejia later corrects his earlier
misstatement to indicate that he is challenging the sufficiency of evidence as to the count related
to the Acura Integra. As a result, the State has not had an opportunity to respond to this
argument.

                                                 13
No. 72727-3-1/14


definition from Merriam-Webster is "to prevent disclosure or recognition of..., or

to place out of sight." Webster's Third New International Dictionary 469

(2002). While the Acura was not inside the barn, it had been stripped and its

license plates were missing. VRP (10/28/14) 167. This evidence is sufficient to

support the jury's finding that Mejia "prevented the disclosure or recognition of

the Acura.


                              Exclusion of Witnesses


       The trial court excluded two of Mejia's witnesses because they were not

timely disclosed. Mejia argues that in doing so the court abused its discretion and

denied him a fair trial. But Mejia claims he was surprised by Everett's trial

testimony and intended to call the witnesses for impeachment and rebuttal. He

correctly observes that, as such, he was not required to give notice of the

excluded witnesses prior to trial. State v. Finnegan, 6 Wash. App. 612, 625, 495
P.2d 674 (1972). But we may affirm on any ground supported by the record.

State v. White, 137 Wash. App. 227, 230, 152 P.3d 364 (2007) (citing State v. Ellis,

21 Wash. App. 123, 124, 584 P.2d 428 (1978). And here, as the State points out,

the exclusion of the witnesses was proper because the matter upon which Mejia

sought to impeach Everett was collateral to any material issues at trial.

       "The rule is firmly established in this state that a witness cannot be

impeached by showing the falsity of his testimony concerning facts collateral to

the issue." State v. Putzell. 40 Wash. 2d 174, 183, 242 P.2d 180 (1952) (citing State

v. Carpenter, 32 Wash. 254, 73 P. 357 (1932)). The test for whether a matter



                                         14
No. 72727-3-1/15


is material or collateral is whether the cross-examining party is entitled to prove

the matter in support of its case. ]d.

       Here, Mejia sought to have the excluded witnesses testify that Pallida had

not stolen Everett's van but that he had in fact loaned it to her. The proposed

witness testimony would not have furthered Mejia's defense and would only have

detracted from the issues to be decided in the case. The trial court did not err

when it excluded the witnesses.

                                   Criminal History

       Mejia argues that the State improperly submitted a statement that

purported to recount his criminal history, and the trial court used that information

to calculate his offender score. While such a summary is prima facie evidence of

the existence and validity of the convictions listed, the court must be satisfied by

a preponderance of evidence that the proffered history exists and is accurate.

RCW 9.94A.500(1). The State agrees that although Mejia did not object, remand

for resentencing for the State to prove criminal history is the appropriate remedy.

       Affirm but remand for resentencing.




                                                                                   CD
                                                                                   CD




WE CONCUR:




                                          15